Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00870-CV

                                         Frank HERRERA Jr.,
                                               Appellant

                                                  v.

                     TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                      Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-18829
                               Honorable Dick Alcala, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 8, 2015

DISMISSED FOR WANT OF PROSECUTION

           On September 9, 2014, we notified pro se Appellant Frank Herrera Jr. that the brief filed

on September 3, 2014, failed to comply with Rule 38.1 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 38.1. We recited some of the defects in his brief: e.g., no part of the brief

contained any citations to the record, the brief failed to list or cite any authorities to support

Appellant’s arguments, and the brief contained no proof of service. See id. R. 9.5(d), (e).

           We struck Appellant’s brief and ordered him to file an amended brief that corrected the

listed deficiencies and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. We
                                                                                      04-13-00870-CV


warned Appellant that if the amended brief did not comply with our order, we could “strike the

brief and prohibit appellant from filing another.” See id. R. 38.9(a). We also cited Rule 38.8(a)(1)

which allows this court to dismiss an appeal for want of prosecution. See id. R. 38.8(a)(1).

       On September 30, 2014, Appellant filed an amended brief. The seven-page brief identifies

the parties, includes a table of contents, but contains no index of authorities. The brief presents

sections titled Issues, Statement of the Case, Request for Oral Argument, Statement of Facts, and

Prayer; these sections comprise a total of four pages. The brief contains no citations to the

appellate record; it contains only fact-oriented complaints.

       Herrera’s brief fails to identify the standard of review and contains no Argument section.

Contra TEX. R. APP. P. 38.1(i) (requiring “clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record”). Nowhere is his brief is there “any

citation of appropriate legal authority, or any analysis applying the appropriate legal authority to

the facts of [his] case in such a manner as to demonstrate the trial court committed reversible error

when it granted [the State’s plea to the jurisdiction based on Herrera’s failure to comply with

administrative procedures requirements].” See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d
928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

       Even liberally construing Appellant’s brief, we conclude it is wholly inadequate to present

any questions for appellate review. See id. at 931–32; Ruiz v. State, 293 S.W.3d 685, 693 (Tex.

App.—San Antonio 2009, pet. ref’d); Robert L. Crill, Inc. v. Bond, 76 S.W.3d 411, 423 (Tex.

App.—Dallas 2001, pet. denied). We strike Appellant’s amended brief and dismiss this appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b).


                                                  Patricia O. Alvarez, Justice




                                                -2-